--------------------------------------------------------------------------------

Exhibits 10.2

DISTRIBUTION AGREEMENT

THIS AGREEMENTis made effective the 16th day January, 2007, between Golden
Century Technologies Corporation, a corporation incorporated under the laws of
Delaware with offices located at 1027 Pandora Avenue, Victoria, British
Columbia, V8V 3P6 (the “Company”), and T-Ray Science, Inc. (the “Distributor”) a
corporation incorporated under the laws of Delaware with offices at 702-777
Honrby Street, Vancouver, BC V6S 1Z2.

WHEREAS:

A.      The Company has sole exclusive and assignable rights of the products
listed and described in Schedule “A” of this Agreement (collectively, “the
Products”) in the Middle East;

B.      The Distributor, wishes to enter into an Agreement with the Company
whereby the Distributor will promote, sell and distribute the Products on
non-exclusive basis throughout the geographic territory, as set forth and
described in the Schedule “B”; and

C.      The Distributor wishes to act, and the Company wishes the Distributor to
act on behalf of the Company, to promote, sell and distribute the Products on
the terms and subject to the conditions set forth in this Agreement;

          THEREFORE, in consideration of the premises and the covenants and
agreements contained in this Agreement, and for other good and valuable
consideration the receipt and sufficiency of which is hereby acknowledged, the
parties hereto covenant and agree as follows:

1.                APPOINTMENT OF DISTRIBUTOR

          The Company hereby appoints the Distributor and the Distributor hereby
accepts such appointment, as a non-exclusive distributor for the Company during
the term of this Agreement, to promote, sell and distribute the Products within
the Territory.

2.                TERM OF AGREEMENT

          The term of this Agreement will commence on the effective date hereof
and will continue for a term of one (1) year (the “Initial Term”), unless
terminated earlier as provided for herein. Upon expiry of the Initial Term and
provided that the Distributor is not then in default under this Agreement, the
Company may offer the Distributor a one-year renewal (a “Renewal Term”) of this
Agreement, based on the terms and conditions applicable as of the final day of
the Initial Term. If the Distributor accepts such renewal, then the Agreement
will continue during the Renewal Term. Upon expiry of the Renewal Term, the
Company may again offer a one-year Renewal Term on terms and conditions
applicable as of the final day of the previous Renewal Term, provided that the
Distributor is not then in default under this Agreement, and so on from time to
time. Prior to the commencement of any Renewal Term, the parties may mutually
agree on any amendments to the terms of this Agreement. If the Company
determines to offer a Renewal Term to the Distributor, the Company will notify
the Distributor in writing in accordance with the notice provisions hereinafter
described. If the Distributor determines to accept the offer of any Renewal
Term, the Distributor will notify the Company of its acceptance in writing in
accordance with the notice provisions hereinafter described.

3.                PERFORMANCE

          The Distributor’s target for the first year of this Agreement is to
sell a minimum of 1000 boxes Products in the Territory.

--------------------------------------------------------------------------------

          The Distributor will pay the Company the prices as set out and
attached hereto as Schedule “C” (the “Prices”) for the Products for distribution
and sale within the Territory during the Initial Term and any Renewal Term.

4.                COVENANTS of the distributor

(a)              INSURANCE

          The Distributor will insure, at all times to their full insurable
value, the Products in the possession or control of the Distributor, and without
limiting the generality of the foregoing, will include insurance against all
risks from loss, theft or destruction. Upon request by the Company, the
Distributor will produce the latest insurance policies and receipts to the
Company.

(b)             PROMOTION

          The Distributor will use its best efforts to actively and effectively
promote and sell the Products in the Territory during the Initial Term and any
Renewal Term and, without limiting the generality of the foregoing, the
Distributor will:

  (i)

maintain reasonable sales and warehouse facilities;

        (ii)

maintain reasonable control over the Products at all material times;

        (iii)

use its best efforts to ensure prompt service and delivery of the Products to
the customers of the Distributor within the Territory;

        (iv)

use its best efforts to advertise and promote the sale of the Products in the
Territory and to make regular and sufficient contact with the present and
potential customers of the Distributor;

        (v)

display at its place of business, any promotional and advertising material of
the Products provided by the Company;

        (vi)

supply the Company with information relative to the sales of the Products as may
be reasonably requested by the Company; and

        (vii)

consult with the Company from time to time in connection with any sales and
marketing strategies of the Products.

(c)             DELIVERY

          The Distributor will be solely responsible and will bear the risk of
loss or damage to the Products during delivery of the Products from the Company
to the Distributor.

(d)             COSTS

          The Distributor will be solely responsible for and will pay all costs
of shipping, transportation, insurance, postage, customs and excise, import and
export duties, commodity, value added, or similar taxes which may now or
hereafter be imposed by any governmental authority upon the Products. The
Distributor will fully comply with all regulatory requirements with respect to
the promotion, distribution and sale of the Products within the Territory.

(e)             MATERIAL CHANGE

          The Distributor will promptly report to the Company any material
adverse change that affects the sales or distribution of the Products within the
Territory, any material adverse change that affects the general operations or
financial condition of the Distributor or any breach by the Distributor of a
material term of this Agreement.

(f)             ANNUAL PROJECTION REPORTS

          Upon the Effective Date and upon the first day of any Renewal Term,
the Distributor will provide the Company with a reasonable annual estimate of
the Distributor’s requirements for the Products for the following year.

--------------------------------------------------------------------------------

(g)                REFERRALS

          The Distributor will promptly refer to the Company all enquiries,
orders or requests for the Products received by the Distributor from outside the
Territory. The Distributor will not receive any commission or benefit for such
referrals, but the Company will pay all approved expenses incurred in providing
such referral.

(h)                NO SOLICITATION

          The Distributor will not solicit orders for the Products, advertise
the Products, maintain any branch for marketing the Products or keep any
inventory of the Products outside the Territory.

(i)                 ALTERATIONS

          The Distributor will sell the Products in the same condition as they
are received by the Distributor and will not alter or remove any of the
Company’s labels, marks or numbers on the Products.

5.                COVENANTS of the company

(a)                PROMOTION

          The Company will provide the Distributor with such information as the
Company considers appropriate in order to assist the Distributor in the
preparation of sales promotion material and will provide the Distributor with
its sales promotional material relating to the Products in order to facilitate
advertising of the Products together with such information as the Company
considers appropriate in connection with any warranties relating to the
Products.

(b)                DELIVERY

          After payment is received by the Company in accordance with the terms
of this Agreement, the Company will arrange for the manufacture of all orders of
the Products placed by the Distributor and the Company will promptly deliver, at
the Distributor’s cost and risk, such orders to the Distributor at its
designated storage facilities.

(c)                SALES LEADS

          All sales leads received by the Company for the Distributor’s
Territory will be referred to the Distributor by the Company 6. Representations
of the company The Company represents and warrants to the Distributor that the
Company has the right, title and interest in and to the Products and has the
right to license the Distributor.

7.                Payment

          The Company will invoice the Distributor for any Products ordered by
the Distributor, and until such time as credit is established for the
Distributor, 50% of the total amount of any such order is due upon placement of
the order by the Distributor with the Company and the balance of the total
amount of any such order is due on or before such Products are to be shipped to
the Distributor.

8.                DELIVERIES - LIMITATION OF LIABILITY

          The Company shall not be liable for any damage suffered by the
Distributor by reason of delay in the delivery of the Products by the Company or
for damages occasioned by any other reason beyond the Company’s control,
including, without limiting the generality of the foregoing, acts of God,
strikes, lockouts or other labour disruptions, non-supply of component parts or
raw materials by the manufacturer to the Company, embargo confiscation,
expropriation or any other Governmental action by any Federal, Provincial, State
or Municipal authority, stoppage or slow-down of public transportation
facilities and flood, fire and other natural disasters. In no event shall the
Company be liable or in any way responsible for indirect or consequential
damages suffered by the Distributor from

--------------------------------------------------------------------------------

any cause whatsoever including, without limiting the generality of the
foregoing, loss of profits, real or anticipated, or loss of customer goodwill.

9.                RELATIONSHIP

          The Distributor is, as respect to the Company, an independent
contractor and not an employee or servant of the Company. The Distributor will
not, either directly or indirectly, represent to any person, firm or corporation
that it possesses authority to obligate the Company in any way, other than as
permitted hereunder, and will indemnify and save harmless the Company from any
and all liabilities, costs and damages which the Company may suffer arising out
of any such representation which the Distributor or any of its employees,
servants or agents may make, or any negligence of fault on the part of the
Distributor or any of its employees, servants or agents.

10.                Intellectual property

(a)                INTELLECTUAL PROPERTY RIGHTS

          The Distributor acknowledges the great value of the Products
(including any modifications thereto) and of the goodwill associated therewith
and agrees that all proprietary and intellectual property rights, including all
copyrights, registered and unregistered trade-marks, trade secrets and
patentable inventions, relating to the Products and the goodwill pertaining
thereto (collectively, the “Intellectual Property Rights”) belong to the Company
and further agrees that ownership of the Products and the Intellectual Property
Rights therein will be held in the name of the Company. The Distributor
acknowledges that any modifications to the Products are derivative works of the
Products and agrees that title to all Intellectual Property Rights in any such
derivative works will remain with the Company.

(b)                USE OF INTELLECTUAL PROPERTY

          In connection with the use of the Intellectual Property Rights:

  (i)

the Distributor will assist and co-operate with the Company to the extent
requested by the Company in the protection of the Intellectual Property Rights,
including the execution of any document to confirm the Company's title to and
interest in the Products and the assignment of any rights to or ownership
interest in the Products that it may have acquired from the Company;

        (ii)

the Distributor will take no steps either directly or indirectly to claim or
dispute ownership or the enforceability or validity of the Intellectual Property
Rights or the right of the Company to grant the rights herein;

        (iii)

the Distributor will promptly notify the Company of any infringements or
imitations by others of the Products when such becomes known to the Distributor
and, where possible, to provide a sample of such infringement or imitation and
to co-operate with the Company in enforcing the Intellectual Property Rights
against the infringer or imitator; provided however, that the Distributor shall
not institute any suit or take any action on account of any such infringements
or imitations without the Company's prior written consent;

        (iv)

the Distributor will not copy, adapt, alter, reverse engineer, disassemble,
rent, lease or lend by any means the Products, except as expressly provided for
in this Agreement or otherwise approved in writing by the Company;

        (v)

the Distributor will not remove, modify or deface any registered or unregistered
trademark, logo, notice or legend of copyright or trade secret from any
packaging which contains the Products;


--------------------------------------------------------------------------------


  (vi)

the Company will use its best efforts to prosecute, defend and conduct at its
own expense all suits involving the Intellectual Property Rights including, but
not limited to, actions involving infringement or passing off and will undertake
any actions or litigate any proceeding reasonably necessary for the protection
of the Intellectual Property Rights and the Distributor will provide every
assistance to the Company in such defence at the cost of the Company; and

        (vii)

nothing in this Agreement will be deemed in any way to constitute any transfer
or assignment by the Company of the Intellectual Property Rights to the
Distributor or give the Distributor any right, title or interest in or to the
Intellectual Property Rights.

11.                CONFIDENTIALITY (a) DEFINITION

          “Confidential Information” means any oral or written data and
information, now or hereafter existing during the currency of this agreement,
relating to the business and management of the Company, including without
limitation:

  (i)

any proprietary or trade-secret technology, knowledge, know-how, copyright,
registered or unregistered trade-mark or trade name owned or licensed by the
Company, including the Products; and

        (ii)

any record, report, document, policy, practice, agreement, customer list,
account, ledger or other data or information relating to the business operations
of the Company,

to which access is granted to or obtained by the Distributor, but does not
include any data or information which:

  (iii)

is or becomes publicly known or available through no breach of the terms of this
Agreement by the Distributor or by any director, officer, employee or agent of
the Distributor; or

        (iv)

is disclosed by the Distributor with the prior written consent of the Company.

(b)                CONFIDENTIAL INFORMATION

          The Distributor covenants with the Company:

  (i)

to keep all Confidential Information to which access is granted to or obtained
by it in strictest confidence and not to disclose or permit disclosure of all or
any portion of the Confidential Information to any person, firm, corporation,
business or other entity, except as otherwise expressly permitted by this
Agreement or with the prior written authorization of the Company;

        (ii)

without prejudice to the generality of subsection 11.(b)(a), to exercise a
degree of care in protecting the confidentiality of the Confidential Information
that is at least equivalent to that which the Distributor uses to protect its
own information of like sensitivity and importance;

        (iii)

not to use all or any portion of the Confidential Information in any way which
may be reasonably considered as detrimental to the business operations of the
Company;

        (iv)

not to use all or any portion of the Confidential Information for any purpose
other than as expressly authorized by this Agreement or in writing by the
Company;

        (v)

not to copy or otherwise reproduce or duplicate all or any portion of the
Confidential Information without the prior written authorization of the Company,
which authorization may be unreasonably withheld;


--------------------------------------------------------------------------------


  (vi)

to permit access to the Confidential Information only to such of its directors,
officers, employees and agents as need such Confidential Information for the
proper use thereof or for the fulfilment of their regular duties with the
Distributor;

        (vii)

not to permit any director, officer, employee, agent or representative of any
nominee corporation for them or any other party receiving Confidential
Information on their behalf to disclose or permit disclosure of such information
to any person, firm, corporation, business or other entity for any purpose,
except as expressly authorized by this agreement or in writing by the Company;

        (viii)

to promptly advise the Company in writing if any unauthorized use or disclosure
or any anticipated use or disclosure of all or any portion of the Confidential
Information comes the Distributor's attention and to take all reasonable steps
to stop such unauthorized or anticipated use or disclosure; and

        (ix)

to promptly return all Confidential Information, together with any copies
thereof, to the Company upon demand.

(c)                EXCEPTION

          Notwithstanding the foregoing to the contrary, the Distributor may
disclose all or any part of the Confidential Information as it may be required
by law or pursuant to an order of a court of competent jurisdiction.

12.                TERMINATION

(a)                NOTICE OF TERMINATION

          This Agreement may be terminated by either party at the end of the
Initial Term or at the end of any subsequent Renewal Term by written notice in
accordance with the notice provisions hereinafter described from one party to
the other given at least sixty (60) days prior to the expiration of such Initial
Term or Renewal Term. The termination of this Agreement for any reason will be
without prejudice to the rights of either party against the other, and will not
relieve either party of any of its obligations and warranties.

(b)                EARLY TERMINATION

          Without prejudicing any other rights that the Company may have
hereunder or at law or in equity, the Company may terminate this Agreement
immediately upon delivery of written notice to the Distributor if:

  (i)

the Distributor breaches any term of this Agreement and such breach is not cured
to the reasonable satisfaction of the Company within ten (10) days after written
notice describing the breach in reasonable detail is delivered to the
Distributor;

        (ii)

there is a change in control of the Distributor;

        (iii)

the Distributor winds-up, dissolves, liquidates or takes steps to do so or
otherwise ceases to function as a going concern or is prevented from reasonably
performing its duties hereunder; or

        (iv)

a receiver or other custodian (interim or permanent) of any of the assets of the
Distributor is appointed by private instrument or by court order or if any
execution or other similar process of any court becomes enforceable against the
Distributor or its assets.

(c)                EFFECT OF TERMINATION

          Upon termination of this Agreement for any reason whatsoever, the
following will apply:

--------------------------------------------------------------------------------


  (i)

each party will reconvey and release to the other party all rights and
privileges granted by this Agreement;

        (ii)

the Distributor will return to the Company all advertising, informational or
technical material given to the Distributor by the Company;

        (iii)

the Distributor will cease using the Company’s registered or unregistered
trade-mark and trade-names and thereafter refrain from holding itself out as an
authorized distributor of the Company;

        (iv)

if requested by the Company, the Distributor will sell to the Company, at the
original net price paid by the Distributor plus actual freight charges for
delivery to the Company, all of the Products sold by the Company to the
Distributor and on hand in the Distributor’s place of business or in the
possession or the control of the Distributor at the time of termination of this
Agreement and deliver same to the Company promptly upon request, provided,
however, that the Company may reject any of the Products so delivered which are
not in substantially the same condition as when delivered to the Distributor;
and

        (v)

the Distributor will immediately pay all amounts owing by it to the Company.

13.                NOTICES

          Any notice which the Company may wish to give to the Distributor shall
be deemed to be sufficiently given if delivered or sent by prepaid post to the
Distributor at the address given on page 1 hereof or at such other address as
may be given by the Distributor to the Company during the Initial Term or any
Renewal Term. Any notice which the Distributor may wish to give to the Company
shall be deemed to be sufficiently given if delivered or sent by prepaid post to
the Company at the address given on page 1 hereof or at such other address as
may be given by the Company to the Distributor during the Initial Term or any
Renewal Term.

14.                ASSIGNABILITY

          Neither of the parties may assign their right, title or interest, or
any part thereof, in this Agreement without the prior written consent of the
other party, provided, however, that the Distributor may in its absolute
discretion assign its right, title and interest in this Agreement to a
wholly-owned subsidiary or associated company.

15.                NON-COMPETITION

          During the term of this agreement or termination of this Agreement,
the Distributor will not manufacture, sell or cause to be manufactured or sold
goods competing with the Products without the specific prior written consent of
the Company. The Distributor shall not file for local patents without the prior
express written consent of the Company. The Distributor shall not obtain or
attempt to obtain a registered trademark of the Company’s name, trade names and
trademarks.

16.                ENTIRE AGREEMENT

     There is no representation, warranty or condition affecting this Agreement
between the parties other than expressed herein in writing and this Agreement
contains the entire and only agreement between the parties respecting the
promotion and sale of the Products by the Distributor and supersedes all
previous negotiations between the parties relating to the promotion and sale of
the Products by the Distributor. It is understood and agreed that alterations or
additions may be made to this Agreement from time to time, provided, however,
that such alterations or additions will not be binding on the parties hereto
unless in writing signed by each of the parties hereto.

--------------------------------------------------------------------------------

17.                HEADINGS

          The division of this Agreement into sections is for convenience of
reference only and will not affect the interpretation or construction of this
Agreement.

18.                SCHEDULES

          The Schedules A, B and C attached hereto are incorporated into this
Agreement and form a part hereof. All terms defined in this Agreement will have
the same meaning in the Schedules attached hereto.

19.                APPLICABLE LAW

          The parties agree that this Agreement is being delivered in and is
intended to be performed in British Columbia and shall be construed and enforced
in accordance with the applicable laws of British Columbia.

20.                TIME OF THE ESSENCE

          Time will be of the essence of this Agreement.

21.                SUCH OTHER ACTS

          The parties hereto shall do all things, take such acts and execute
such documents as are necessary to give effect to the intention herein
contemplated.

22.                NON-WAIVER

          No waiver by any party of any breach by any other party of any of its
covenants, obligations and agreements hereunder shall be a waiver of any
subsequent breach of any other covenant, obligation or agreement, nor shall any
forbearance to seek a remedy for any breach be a waiver of any rights and
remedies with respect to such or any subsequent breach.

23.                ENUREMENT

          This Agreement shall enure to the benefit of and be binding upon the
parties hereto and their respective successors and permitted assigns.

24.                COUNTERPARTS

          This Agreement may be executed in several counterparts, each of which
will be deemed to be an original and all of which will together constitute one
and the same instrument.

IN WITNESS WHEREOF the parties have duly executed this Agreement.

Golden Century Technologies Corporation   T-Ray Science, Inc. (the “Company”)  
(the “Distributor”) /s/ Hong Yang   /s/ Thomas A. Braun       Hong Yang   Thomas
A. Braun President   President


--------------------------------------------------------------------------------

SCHEDULE A

PRODUCTS

The Products covered by this Agreement include the following:

The Colo-Majic®Flushable Liner

SCHEDULE B

TERRITORY

The Territory includes the following geographic areas:

United Arab Emirates

Israel

Saudi Arabia

 Iran

Egypt

Turkey

SCHEDULE C

PRICES FOR PRODUCTS

The Distributor shall pay the Company the Price of the Products is as follows:

- The Colo-Majic®Flushable Liner
- USD$30.00 per box excluded taxes, each order minimum ten (10) boxes.
- USD$1,800.00 (60 boxes) per cartoon excluded taxes.

--------------------------------------------------------------------------------